IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STEPHANIE D. BRYANT-CROWE, :
: C.A. No. K19C-02-019 WLW
Plaintiff, :
V.

JEREMY TYLER COOK and
DIANE E. COOK,

Defendants.
Submitted: July 22, 2020
Decided: July 23, 2020
ORDER
Upon Plaintiff's Motion to Authorize Obtaining

Defendant’s Criminal Record
Denied.

Barry Guerke, Esquire of Parkowski, Guerke & Swayze, P.A., Dover, Delaware;
attorney for Plaintiff.

Nancy Chrissinger Cobb, Esquire of Law Offices of Chrissinger & Baumberger,
Wilmington, Delaware; attorney for Defendants.

WITHAM, R.J.
Stephanie D. Bryant-Crowe v. Cook
C.A. No. K19C-02-019 WLW
July 23, 2020

Upon consideration of the Motion to Authorize Obtaining Defendant’s
Criminal Record filed by Plaintiff, Stephanie D. Bryant-Crowe (‘Plaintiff’), the
opposition of the Defendants, Jeremy Tyler Cook and Diane E. Cook, the record of
the case, and hearing the arguments of counsel, it appears to the Court that:

1. This is a personal injury action from an incident in which Plaintiff was a
pedestrian and was struck by a pick-up truck then being operated by Defendant,
Jeremy Tyler Cook, and owned by Defendant, Diane E. Cook, on June 21, 2017.!
On March 5, 2020, Plaintiff's counsel handed a proposed Stipulation and Order
authorizing the State Bureau of Investigation (“the SBI”) to turn over Defendant
driver’s criminal record (“rap sheet”) to Plaintiff.? Defendant’s counsel reviewed the
Stipulation and Order but did not execute it.? Plaintiff filed a Motion to Authorize
Obtaining Defendant’s Criminal Record, and Defendant responded in opposition.

2. Plaintiff is requesting Defendant driver’s criminal record to impeach
Defendant’s credibility.’ Plaintiff argues that 11 Del. C. § 8513(b)(1) and Delaware
Rule of Evidence 609 (“D.R.E. 609”) authorize the Court to order the release of
Defendant’s criminal record.” Defendant claims that the arrest record or “rap sheet,”

which Plaintiff is seeking in this case, is not admissible for the purposes of

 

' Plaintiff's Motion to Authorize Obtaining Defendant’s Criminal Record (“P1. Mot.”) q 1.
* Id. at 2.

3 See Id. 4 2-3.

* See Id. 45.

> See Id. at 4 5-6.
Stephanie D. Bryant-Crowe v. Cook
C.A. No. K19C-02-019 WLW
July 23, 2020

impeachment under Delaware Rule of Evidence 404 (“D.R.E 404”). Defendant
claims that there is a significant difference between a criminal record and a
conviction record.® Defendant further claims that the information Plaintiff is
requesting is available through other means.’ Defendant states that the information
Plaintiff is seeking is irrelevant, it is not admissible evidence, and it does not lead to
admissible evidence.®

3. “Upon application, the Bureau shall... furnish information pertaining to the
identification and criminal history of any person...for any purpose authorized by
Delaware state statute or executive order, court rule or decision or order.’”? “Under
Delaware law, all relevant evidence is admissible except as otherwise restricted by
statute, the rules of evidence, or other rules of court.”!° Furthermore, “[p]roof of a
defendant's prior convictions is relevant when the defendant testifies because they
bear upon questions of credibility.”!' The use of prior convictions solely for
impeachment purposes is governed by Delaware Rule of Evidence 609 (“D.R.E.
609”). !2

 

° Defendant’s Response in Opposition to Plaintiffs Motion to Obtain Defendant Jeremy Tyler
Cook’s Criminal record (“Def. Mot.”) 4 3.

’ Id. at 4 4. Defendant points out that Plaintiff asked about criminal convictions in the
interrogatories, and that the question was answered in the negative.

8 Td. at] 5.

” 11 Del. C. § 8513(b)(1) (emphasis added).

© Gregory v. State, 616 A.2d 1198, 1203 (Del. 1992) (citing D.R.E. 402).
"Yd.

2 See Id.
Stephanie D. Bryant-Crowe v. Cook
C.A. No. K19C-02-019 WLW
July 23, 2020

4. D.R.E. 609 states that:

“For the purpose of attacking the credibility of a witness, evidence that
he has been convicted of a crime shall be admitted but only if the crime (1)
was punishable by death or imprisonment in excess of 2 years under the law
under which he was convicted, and the court determines that the probative
value of admitting the evidence outweighs its prejudicial effect or (2) involved
dishonesty or false statement, regardless of the punishment.”
Accordingly, crimes involving dishonesty are those related to “perjury, false
statement, criminal fraud, embezzlement, or false pretense, or any other offense in
the nature of crimen falsi, the commission of which involves some element of deceit,
untruthfulness, or falsification bearing on the accused's propensity to testify
truthfully.” !4

5. Additionally, the courts recognize the difference between “criminal history
data” and conviction record, which are both referred to in 11 Del. C. § 8513.'5 As
stated above, criminal history, which includes arrest record, can be released to

individuals “pursuant to the Delaware state statute or executive order, court rule or

decision or order.”!® Notably, D.R.E. 609 governs prior convictions and not prior

 

'3 D.R.E. 609 (emphasis added).
'4 Gregory, 616 A.2d at 1204 (quoting Fed. R. Evid. 609).

'S Gannett Co. v. Delaware Criminal Justice Information System, 768 A.2d 508, 512 (Del. Super.
1999).

16 11 Del. C. § 8513(b)(1).
Stephanie D. Bryant-Crowe v. Cook
C.A. No. K19C-02-019 WLW
July 23, 2020

arrest record. Prior arrest record is better analyzed under D.R.E. 404 as the evidence
of prior bad acts.

6. Here, Plaintiff is seeking criminal history data to determine if Defendant
has any convictions. It is unclear what crimes, if any, Defendant was arrested for or
convicted of. Plaintiff claims that the crime or crimes in this case could involve
dishonesty or are felony crimes addressed in D.R.E. 609. Plaintiff, however, does
not provide any information as to what the crime or crimes are and why she believes
Defendant committed them. Furthermore, Defendant stated in the interrogatories
that he was never convicted of a felony. Therefore, Plaintiff is seeking information
that is broader than Defendant’s conviction record. Additionally, Plaintiff did not
provide any reason why this evidence would be admissible under D.R.E. 404, such
as to prove “motive, opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident.”'’ Given the fact that Defendant already
answered the question about his prior convictions in the negative, the Court does not
see a reason to authorize the release of Defendant’s criminal history data. For the
reasons mentioned above, Plaintiff's Motion to Authorize Obtaining Defendant’s
Criminal Record is DENIED.

IT IS SO ORDERED.

/s/_ William L. Witham, Jr.
Resident Judge

WLW/dmh

 

'7D.R.E. 404,